American Home Mtge. Servicing, Inc. v Kaplan (2018 NY Slip Op 00125)





American Home Mtge. Servicing, Inc. v Kaplan


2018 NY Slip Op 00125


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2015-11270
 (Index No. 11319/08)

[*1]American Home Mortgage Servicing, Inc., plaintiff,
vBruce H. Kaplan, appellant, et al., defendants.


Bruce H. Kaplan, New York, NY, appellant pro se.
Locke Lord LLP, New York, NY (Casey B. Howard and Samantha Ingram of counsel), for plaintiff.

DECISION & ORDER
Appeal from an order of the Supreme Court, Suffolk County (W. Gerard Asher, J.), dated August 27, 2015. The order, sua sponte, vacated an order of that court dated January 6, 2015, and provided that an order of that court dated August 5, 2015, "stands as the Order and Decision of this Court."
ORDERED that the appeal from the order dated August 27, 2015, is dismissed, without costs or disbursements.
The appeal must be dismissed, as no appeal lies as of right from an order that does not decide a motion made on notice (see  CPLR 5701[a][2]), and, under the particular circumstances of this case, we decline to grant leave to appeal.
DILLON, J.P., LEVENTHAL, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court